Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on May 10, 2022.  These drawings are accepted and have been made of record.
Specification
The amendments to the specification were received on May 10, 2022.  These amendments are accepted and have been made of record.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 3, line “one or two sliders” has been rewritten as –the one or two sliders--. The limitation “one or two sliders” appears early in the claim at line 2 which establishes antecedent basis for any subsequent recitation.
Claim 8, line 5: “one or two sliders” has been rewritten as –the one or two sliders--. The limitation “one or two sliders” appears early in the claim at line 2 which establishes antecedent basis for any subsequent recitation.
The above examiner’s amendment is required lest the respective limitations be held indefinite.
Allowable Subject Matter
There being no outstanding issues claims 1-14 have been allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: There is neither motivation nor rationale for why one of ordinary skill in the art would use a mini-tablet dosing device for dispensing the number of tablets a user desires. The device provides both nests in which the mini-tablets can settle and a slider which either exposes or covers the correct number of tablet nests thereby allowing a user to easily select the desired number of tablets as required for the proper dosage. 
The device provides a top housing having nests, a handle and a window which exposes the user selected number of nests. The device further includes sliders with numbered markings equivalent to the number of nests. Finally, the slider notches interact with the sliders to control movement thereby reliably allowing a user to expose the desired number of tablet nests.
The closest relevant art is silent as to nests, notches/slider interaction and windows showing the number of exposed nests in a single device. The art also does not disclose a combination that would have been obvious to one of ordinary skill in the art. The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652